UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F I.General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): oMerger xLiquidation oAbandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of the form and complete verification at the end of the form.) oElection of status as a Business Development Company (Note: BusinessDevelopment Companies answer only questions 1 through 10 of this formand complete verification at the end of the form.) 2.Name of fund: NRM Investment Company 3.Securities and Exchange Commission File No.: 811-02995 4.Is this an initial Form N-8F or an amendment to a previously filed FormN-8F? xInitial ApplicationoAmendment 5.Address of Principal Executive Office (include No. & Street, City, State,Zip Code): 288 Lancaster Avenue Malvern, PA 19355-1800 (formerly 280 Abrahams La. Villanova, PA, 19085) 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Edward Fackenthal 1945 Swedesford Road Malvern, PA 19355 484-318-7979 7.Name, address and telephone number of individual or entity responsible formaintenance and preservation of fund records in accordance with rules 3la-1and 3la-2 under the Act [17 CFR 270.3la-1, .31a-2]: Raymond J. Keefe 288 Lancaster Avenue Malvern, PA 19355-1800 610-251-2225 8.Classification of fund (check only one): xManagement company; oUnit investment trust; or oFace-amount certificate company. 9.Subclassification if the fund is a management company (check only one): xOpen-endoClosed-end 10.State law under which the fund was organized or formed (e.g., Delaware,Massachusetts): Pennsylvania Business Corporation Law 11.Provide the name and address of each investment adviser of the fund(including sub-advisers) during the last five years, even if the fund'scontracts with those advisers have been terminated: The Company’s investment adviser had previously been Haverford Investment Management, Inc., a federally registered investment adviser with its principal office located at Three Radnor Corporate Center, Suite 450, 100 Matsonford Road, Radnor, PA 19087. On September 18, 2008 the Company’s adviser became and remains Haverford Financial Services at the same address. 12.Provide the name and address of each principal underwriter of the fund,even if the fund's contracts with those underwriters have been terminated: n/a no underwriter 13.If the fund is a unit investment trust ("UIT") provide: (a)Depositor's name(s) and address(es): (b)Trustee's name(s) and address(es): 14.Is there a UIT registered under the Act that served as a vehicle forinvestment in the fund (e.g., an insurance company separate account)? o Yesx No IfYes, for each UIT state: Name(s): File No.: 811- Business Address: 15.(a) Did the fund obtain approval from the board of directors concerning thedecision to engage in a Merger, Liquidation or Abandonment of Registration? x Yeso No If Yes, state the date on which the board vote took place: June 14, 2012 If No, explain: (b)Did the fund obtain approval from the shareholders concerning thedecision to engage in a Merger, Liquidation or Abandonment of Registration? x Yeso No If Yes, state the date on which the shareholder vote took place: August 10, 2012 If No, explain: II.Distributions to Shareholders 16.Has the fund distributed any assets to its shareholders in connection withthe Merger or Liquidation? x Yeso No (a)If Yes, list the date(s) on which the fund made those distributions: August 24, 2012 (b)Were the distributions made on the basis of net assets? x Yeso No (c)Were the distributions made pro rata based on share ownership? x Yeso No (d)If No to (b) or (c) above, describe the method of distributions toshareholders. For Mergers, provide the exchange ratio(s) used andexplain how it was calculated: (e)Liquidations only: Were any distributions to shareholders made in kind? o Yes[x] No If Yes, indicate the percentage of fund shares owned by affiliates, orany other affiliation of shareholders: 17. Closed-end funds only: Hasthe fund issued senior securities? o Yeso No If Yes, describe the method of calculating payments to seniorsecurityholders and distributions to other shareholders: 18.Has the fund distributed all of its assets to the fund's shareholders? x Yeso No (Note: balance of $3,414.80 reserved for liquidation expenses) IfNo, (a)How many shareholders does the fund have as of the date this form isfiled? (b)Describe the relationship of each remaining shareholder to the fund: 19.Are there any shareholders who have not yet received distributions incomplete liquidation of their interests? o Yesx No If Yes, describe briefly the plans (if any) for distributing to, orpreserving the interests of, those shareholders: III. Assets and Liabilities 20.Does the fund have any assets as of the date this form is filed? (Seequestion 18 above) x Yeso No IfYes, (a)Describe the type and amount of each asset retained by the fund as of the date this form is filed. A balance of $3,414.80 reserved for balance of liquidationexpenses. (b)Why has the fund retained the remaining assets? See above (c)Will the remaining assets be invested in securities? o Yesx No 21.Does the fund have any outstanding debts (other than face-amountcertificates if the fund is a face-amount certificate company) or any otherliabilities? o Yesx No (Note: anticipated liquidation expenses not to exceed balance retained.) IfYes, (a)Describe the type and amount of each debt or other liability: (b)How does the fund intend to pay these outstanding debts or otherliabilities? IV.Information About Event(s) Leading to Request For Deregistration 22. (a) List the expenses incurred in connection with the Merger orLiquidation: Accounting $ Record storage for statutory period Legal (to date) Legal (reserve) (b)How were those expenses allocated? Set aside in determining net asset value to be distributed to shareholders in liquidation. (c)Who paid those expenses? NRM Investment Co. through its accountant and custodian (d)How did the fund pay for unamortized expenses (if any)? No unamortized expenses; a small reserve for future legal as above. 23.Has the fund previously filed an application for an order of the Commissionregarding the Merger or Liquidation? o Yesx No If Yes, cite the release numbers of the Commission's notice and order or,if no notice or order has been issued, the file number and date theapplication was filed: V.Conclusion of Fund Business 24.Is the fund a party to any litigation or administrative proceeding? o Yesx No If Yes, describe the nature of any litigation or proceeding and theposition taken by the fund in that litigation: 25.Is the fund now engaged, or intending to engage, in any business activitiesother than those necessary for winding up its affairs? o Yesx No If Yes, describe the nature and extent of those activities: VI.Mergers Only 26.(a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving theMerger: 811- (c)If the merger or reorganization agreement has been filed with theCommission, state the file number(s), form type used and date theagreement was filed: (d)If the merger or reorganization agreement has not been filed with theCommission, provide a copy of the agreement as an exhibit to thisform. VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under Section 8(f) of the Investment Company Act of 1940 on behalf of NRM Investment Company (ii) he is the assistant secretary and counsel of NRM Investment Company and(iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. /s/Edward Fackenthal Edward Fackenthal, Assistant Secretary and Counsel NRM Investment Company
